Citation Nr: 1242606	
Decision Date: 12/13/12    Archive Date: 12/20/12

DOCKET NO.  10-24 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a compensable evaluation for right ear hearing loss.

2.  Entitlement to service connection for left ear hearing loss.

3.  Entitlement to a temporary total evaluation due to hospital treatment in excess of 21 days for a service connected condition pursuant to 38 C.F.R. § 4.29.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

M. Katz, Counsel



INTRODUCTION

The Veteran served on active duty from August 1968 to August 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office in Philadelphia, Pennsylvania (RO).

The issue of entitlement to a total disability evaluation under the provisions of 38 C.F.R. § 4.30 based on convalescence following right ear surgery has been raised by the Veteran, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

The issues of entitlement to service connection for left ear hearing loss and entitlement to a compensable evaluation for right ear hearing loss are addressed in the remand portion of the decision below, and are remanded to the RO via the Appeals Management Center in Washington, DC.



FINDING OF FACT

On July 12, 2011, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal as to the issue of entitlement to a temporary total evaluation due to hospital treatment in excess of 21 days for a service connected condition pursuant to 38 C.F.R. § 4.29.


CONCLUSION OF LAW

The criteria for withdrawal of the substantive appeal by the Veteran for the issue of entitlement to a temporary total evaluation due to hospital treatment in excess of 21 days for a service connected condition pursuant to 38 C.F.R. § 4.29 have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204. 

By a December 2009 rating decision, the RO denied the Veteran's claim for entitlement to a temporary total evaluation due to hospital treatment in excess of 21 days for a service connected condition pursuant to 38 C.F.R. § 4.29.  In January 2010, the Veteran filed a notice of disagreement, and in June 2010, he perfected his appeal.  However, during a July 2011 hearing before the Board, and in a July 2011 written statement, the Veteran withdrew his appeal regarding that issue.  With no allegation of error of fact or law remaining before the Board, the Board does not have jurisdiction to review the issue of entitlement to a temporary total evaluation due to hospital treatment in excess of 21 days for a service connected condition pursuant to 38 C.F.R. § 4.29, and it is dismissed.


ORDER

The appeal as to the issue of entitlement to a temporary total evaluation due to hospital treatment in excess of 21 days for a service connected condition pursuant to 38 C.F.R. § 4.29 is dismissed.


REMAND

The Veteran underwent VA audiological examinations in December 2009 and September 2010 with regard to his claim for entitlement to service connection for left ear hearing loss.  However, neither of the examination reports provides an adequate opinion as to the etiology of the Veteran's left ear hearing loss.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one); see also Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (noting that when the medical evidence of record is insufficient, in the opinion of the Board, the Board must supplement the record by seeking an advisory opinion or ordering a medical examination).  In that regard, the September 2010 examination report does not reflect an opinion as to the etiology of the Veteran's left ear hearing loss.  The December 2009 examination report states that "[i]t is probably simply the aging process" noting that the Veteran's "hearing was normal upon discharge in his left ear and there was no evidence of a hearing loss in the left ear within a year of discharge."  The Board observes that, although the Veteran's service treatment records do not show left ear hearing loss for VA purposes at service discharge, comparison of the audiology reports from the Veteran's entrance examination and his separation examination show a substantial loss in hearing acuity in the left ear.  See Hensley v. Brown, 5 Vet. App. 155 (1993) (holding that if hearing loss as defined by 38 C.F.R. § 3.385  is not shown in service or at service separation, service connection can be established if medical evidence shows that it is actually due to incidents during service).  Neither VA examiner considered or addressed the Veteran's service treatment records which show a loss in hearing acuity throughout the Veteran's active duty service, regardless of whether there was hearing loss for VA purposes at service discharge, and neither examiner considered whether any degree of the Veteran's left ear hearing loss was related to service.  Additionally, neither VA examiner addressed whether the Veteran's current left ear hearing loss is due to the Veteran's reported inservice noise exposure or chronic ear infections, as alleged by the Veteran.  Accordingly, both the December 2009 and September 2010 VA examinations are inadequate, and a new VA examination addressing the etiology of the Veteran's left ear hearing loss must be provided.  

The Veteran's claim for entitlement to a compensable evaluation for right ear hearing loss is inextricably intertwined with his claim for entitlement to service connection for left ear hearing loss.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that issues are inextricably intertwined and must be considered together when a decision concerning one could have a significant impact on the other).  Accordingly, appellate review of the Veteran's claim for entitlement to a compensable evaluation for right ear hearing loss must be deferred.

Accordingly, the case is remanded for the following action:

1.  The Veteran must be afforded the appropriate VA examination to determine the current existence and etiology of any left ear hearing loss found.  The Veteran's claims file, a copy of this Remand, and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies, to include an audiogram, must be accomplished.  Specifically, the results of the audiological evaluation must state, in numbers, the findings of puretone decibel loss at 500, 1000, 2000, 3000, and 4000 Hertz, provide the puretone threshold average, and must also state the results of the word recognition test, in percentages, using the Maryland CNC test.  After a review of the examination findings and the entire evidence of record, the examiner must render an opinion as to whether any degree of the Veteran's current left ear hearing loss is related to his period of military service, or to any incident therein, to include as due to inservice noise exposure or chronic ear infections.  The VA examiner must specifically consider and address the audiometry reports which reflect a worsening of left ear hearing acuity during the Veteran's period of active duty service.  The Veteran's military occupational specialty, the objective medical findings in the service medical records, the previous VA audiological evaluations currently of record, the Veteran's history of inservice and postservice noise exposure, the Veteran's history of inservice chronic ear infections, and any other pertinent clinical findings of record, must be addressed.  Prior to forming an opinion, the examiner must be mindful of the holding in Hensley v. Brown, 5 Vet. App. 155 (1993).  The examiner must specifically address the question of whether any degree of left ear hearing loss began as a result of any inservice noise exposure or inservice chronic ear infections.  A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinions without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

2.  The RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequence for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2012).  In the event that the Veteran does not report for the aforementioned examination, documentation must be obtained which shows that notice scheduling the examinations was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable. 

3.  After the development requested has been completed, the RO must review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures at once. 

4.  The RO must then readjudicate the Veteran's claims on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative must be furnished a supplemental statement of the case and be given the opportunity to respond thereto.  The appeal must then be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


